Citation Nr: 1814140	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  15-07 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disabling rating in excess of 30 percent for an anxiety disorder, not otherwise specified, with some features of posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel





INTRODUCTION


The Veteran served on active duty from August 1951 to May 1953.

This appeal arises before the Board of Veterans' Appeals (Board) from a March 2012 rating decision in which the Department of Veteran Affairs (VA) Winston-Salem, North Carolina, Regional Office (RO) granted entitlement to service connection for anxiety, not otherwise specified, with some features of posttraumatic stress disorder (PTSD) but no formal diagnosis, at 30 percent disabling.  The Board previously remanded this appeal for further development in December 2016 and November 2017. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In June 2017, the Veteran submitted correspondence which contained an SSOC Notice Response (Response).  The Response indicated the Veteran had more evidence to submit, and at the bottom of the Response, the Veteran identified two different facilities VA should contact for his records.  The Veteran identified both Franklin Street Ambulatory Clinic, and Brain Center Rehabilitation and Nursing.  The Veteran's file is negative for medical records from either facilities identified by the Veteran, and negative for documented efforts to obtain the records as directed by the Veteran.  Therefore, prior to adjudication, remand is necessary in order to obtain records from the facilities identified by the Veteran.  On remand, the Veteran should be asked to identify any additional treatment records not currently associated with the Veteran's file. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  In accordance with the provisions of 38 C.F.R. § 3.159(c)(1) (2017), contact the Veteran and make efforts to obtain all VA and private treatment records concerning the Veteran's psychiatric disabilities.  Specifically, make efforts to obtain relevant records from Franklin Street Ambulatory Clinic and Brain Center Rehabilitation and Nursing.  Full address information and signed release forms should be obtained.

2.  After the completion of the above development, and any other development deemed necessary, furnish the Veteran and his representative with a supplemental statement of the case and give him an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and arguments on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




